           Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 1 of 7
                                                                              1 OF 2

                                                                              plus EXHIBITS-A&B
                       IN THE UNITED STATES DISTRICT COURTF              I L E, D
                                        FOR THE
                                                                       APR 1 5 2019
                              DISTRICT OF KANSAS                   TIMOTHY /,,j_o B~EN CLERK
                                                                   By_~__ Deputy

TYWAN A. POOLE,individually and interested         }
party,                                             }              CASE NO'S
                            Plaintiff,             }RE:l7-cv~02320-JAR-JPO
                                              }   16-CR-20032-JAR
v.                                            }   HUFF and RAPP V.CORE CIVIC
                                              }   and SECURUS TECHNOLOGIES,INC.
CORE CIVIC,TNC.,f/k/a CORRECTIONS CORPORATION }   UNITED STATES V.BLACK
OF AMERICA,AND SECURUS TECHNOLOGIES,INC.,     }   UNITED STATES V.CARTER
                            Defendants.       }UNDER CLERK FILING RULE 25(A}(2}

                   ADDENDUM TO MOTION FOR DISCOVERY SUMMARY
                           JUDGMENT OF SEIZED PROPERTY
                   under   Fed.R.Crim.P. 41 (g}

                                         Comes now TYWAN A. POOLE,under the
penalty of perjury,a pro-se litigant that is a inmate in Federal Custody
located at United States Penitentiary Lompoc(FCC},in Lompoc,California.
                                         By a declaration and in compliance
with 28 USC 1746 are requesting that this court allow the original Motion
under Rule 4l(g) to be AMENDED to include a letter from previous Post Convictio1
Counsel Christine Blegen, and 3 page ruling_from Order of united states
district judge FERNANDO J. GAITAN,JR. AS PROOF of prejudice within appeal due
to Attorney Privilege ,and sixth amendment violations caused while housed
at C.C.A.Leavenworth.
SEE: EXHIBIT-A,and EXHIBIT-B
                                        This matter has been raised to this
Court,and the Missourri Western District Court. I TYWAN A. POOLE motioned
under Rule 4l(g} as early as August of 2016. I pray that this court will
allow this final Addendum to this claim for relief.




                                            RESPECTFULLY SUBMJTTED,

                                            SIGNATUREA
                                                       ~,,.----


                                                  DATE:
         Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 2 of 7
                                                                             2 OF 2




                   Certificate .ofService




      I, TYWAN A. POOLE           hereby certify that I have served· a true and
 correct copy of the following by placement in the inmate mail:
                           ADDENDUM TO RULE 4l(g) MOTION




UNDER CLERK FILLING RULE 25(A)(2)(b).
Furthermore so that this Pro-Se Motion be FORWARDED to necessary
personnel!.
Service of process is deemed complete at the time of delivery to the United States
Postal Service. for forwarding to the Court. Houston v~ Lack 101 L.Ed.2d 245 (1988)
confirms that by such service upon the· parties to litigation and or his/her attorney
of record, by placement in a seqled., postage prepaid envelope addressed to:

                          CLERK OF COURT c/o
                       UNITED STATES DISTRICT OF
                               KANSAS
                          500 NORTH 5th st.
                       KANSAS CITY, KANSAS ~6101


and deposited in the United States Mail maint~ined by .the United States Penitentiary
Lompoc; Lompoc, California, all requirements of service of process required by
law have been fulfilled this':


_ _ _ _ _9..,.__
             __  Jt_\____day              of_A__,,__f'"'--{7_/~/_ _ _
                                                 1
                                                                        20   I °I
TYWAN A. POOLE# 25194-045
United States Penitentiary
3901 Klein Boulevard
Lompoc, CA 93436-2706
                                                           Bureau of Prisons Register
                                                                    Number
                              Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 3 of 7
                                                                                                    EXHIBIT-A



                                                              CRIMINAL DEFENSE




                  Mr. Tywan Poole
                  C/O CCA Leavenworth
                  100 Highway Terrace
                  Leavenworth, KS 66048



                  Dear Mr. Poole:

                         I am writing to let you know that on Monday of this week, the Government sought and
                  received an extension of time through October 21, 2016 to respond to your amended 2255
                  motion. They have replaced David Barnes as the Assistant United States Attorney on the case
                  based upon the claims of prosecutorial misconduct as he is now a potential witness. Justin
                  Davids is the Assistant United States Attorney handling the case as we move forward. The
                  stated basis for the continuance request was the need to obtain a new affidavit from Laine
                  Cardarella.

                          I am also aware the you filed a motion late last week asking that I be removed as your
                  attorney for failing to protect you from being recorded at CCA. I would like to assure you that
                  no attorneys were aware that legal visits at CCA were being recorded. This was brought to our
                  attention by the Federal Public Defender's Office around August 5, 2016. We were advised to
                  suspend all legal visits at C_CA while the matter of recording was investigated. An Order was
                  entered yesterday in the United States District Court for the Western District of Missouri
                  prohibiting CCA from recording legal visits in any manner.

                         I regret that this situation at CCA, of which I was unaware during my two meetings with
                  you earlier this summer, apparently caused you to lose faith in my ability to represent you in
                  this matter. I do not intend to oppose your motion and will simpiy wait for a decision from the
                  Court on your motion. In the meantime, I will continue to advise you of any actions taken in
                  the case and remain available should you have any questions for me.




r.

     230 SW MAIN STREET                                                                                             (816) 524-7023

     SUITE217                                                                                               CELL: (816) 213-0384
        1
     LEE S SUMMIT, MO 64063
       Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 4 of 7




· 2017 WL 1393055 at *9. However, even if this claim were not precluded, the Court

 finds that it. is meritless because neither of the officers who testified were experts. At

 the·suppression hearing on July 1, 2014, Officer Nelson testified that during his

 interaction with. Poole his microphone quit working and some of the audio was not

 recorded. Officer Nelson explained that he did not knowwhat happened. (Crim. Doc. #

 112, p. 3). OffiGer Feagans testified that he worked in the digital technology section

. which handles in-car videos. He explained how the dash cam systems operate and

 "that sometimes the     microphone~   do not work properly." (Crim. Doc.# 112, p. 4) . .__

 Officer Feagans explained that "there was      a malfunction iti at least one of the
 microphones" but he "did not know what caused the microphones to malfunction on that

 date." (Crim. Doc.# 112, p. 4). ·

       The Government argues that this claim fails because Poole had not stated

 specifically how he would have challenged the officers' testimony under Daubert and he

 cannot demonstrate prejudice. Additionally, the Government.notes thatneither Officer

. Nelson or Feagans were called as expert witnesses, thus making Daubert inapplicable.

 Rather, each officer was called as a fact witness who testified as to their·personal

 experiences.· Thus, the Government argues that because a Daubert challenge would .

 have been meritless, there is no ineffective assistance claim for failing to raise this'

 issue. Additionally, the Government argues that Poole did not receive ineffective .

 assistance when he did not receive a conditional plea agreement, be.cause he had no

 right to be offered a plea. The Court agrees and finds that there is no merit to this ·
~                    '                                   '




 claim. The Officers were not called as expert witnesses at the suppression hearing, so

 any Daubert challenge w~s meritless .. Cardarella was not ineffective·for failing to raise



                                                19

        Case 4:15-cv-00985-FJG Document 40 Filed 07/27/17 Page 19 of 22
        Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 5 of 7

                                                                                 EXHIBIT-B •
                                                                                 1 OF 3



 a meritless arguments. Additionally, the Court also rejects Poole's claim that Cardarella

 was ineffective for failing to negotiate a conditional right to appeal the suppression

 motion rulings in his plea agreement. Poole has no right to be offered a plea. Thus,
~

 counsel is not ineffective for failing to negotiate something to which he was not entitled.

 Accordingly, the Court DENIES Poole's claim for relief on this ground~

         For the reasons stated above, the Court hereby DENIES Poole's Motion to

 Vacate, Set Aside or Correct His Sentence on Grounds 2-5. An evidentiary hearing will

· be held in this matter only on Ground One - Failure to File a Notice of Appeal. Poole

 will be denied a motion for certificate of appealability on Grounds Two-Five. Under 28

 U.S.C. § 2253(c)(2), "[a] certificate of appealability may issue under paragraph (1) only if

 the applicant has made a substantial showing of the denial of a constitutional right."

 The Court finds that the issues raised by Poole in Grounds Two - Five do not meet this

 criteria.

 F. Motion for Termination of Present Counsel and Request for Appointment of
    New Counsel/ Motion for Confidential Legal Visitation and Return of Property
    Pursuant to Fed.R.Civ.P. 41(g)                       ·

         Poole states that he is requesting that the Court terminate his present counsel

 and appoint new counsel because his current counsel failed to secure his attorney client

 privacy after becoming aware that attorney client meetings were being recorded and

 made available to the USAO and failing to address this issue of due process with the

 Court. Poole also states that on August 5, 2016 he learned that confidential and

 privileged communications between attorneys and clients housed at CCA in

 Leavenworth have been recorded by CCA staff and provided to the United States

 Attorney's office upon request. Poole states that these communications have been



                                              20

             Case 4:15-cv-00985-FJG Document 40 Filed 07/27/17 Page 20 of 22
       Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 6 of 7

                                                                                 EXHIBIT-B
                                                                                 2 OF 3



 used by the government in pending litigation and have been disclosed as discovery to

 other defendants and counsel. Poole states "I do not yet know whether or when audio

 recordings were made, I understand that all legal calls are also recorded, and the

 content of those calls are also available to the USAO. These recordings, and

 government access to these recordings, violate my rights to confidential and privileged

 communication with counsel." (Motion for Confidential Legal Visitation, Doc. # 33,p. 3).

       The Court is aware of the issues -and concerns related to the unauthorized

 monitoring and recording of communications between attorneys and clients housed at

. CCA. See USA v. Black et al, 2:16-mj-08080-T JJ (D.Kan.). The Court is aware that a

 Special Master has been appointed by the Court in that case and that the investigation

 is on-going. However, because the investigation is continuing and because Poole has

 not submitted any specific information that conversations with his counsel were

 recorded or video-taped, the Court is unable to issue a ruling on his motion at this time.

 The Court also believes that Poole has not offered any valid reason for replacing his

 current counsel, Ms. Blegen. Accordingly, the Court hereby PROVISIONALLY DENIES

 Poole's Motion to Terminate Present Counsel and Request for Appointment of New

 Counsel (Doc. # 30). The Court also PROVISIONALLY DENIES Poole' Motion for

 Fed.R.Crim.P.16(E) Discovery for Confidential Legal Visitation and Return of Property

 (Doc. # 33). The Court is confident that Poole's present counsel will investigate any

 meritorious issues related to these claims and if necessary will bring these matters to

 the attention of the Court.

 G. Pro Se Motion to Vacate/ Pro Se Motion for Summary Judgment

        In his Pro Se Motion to Vacate, Poole states that he is asking the Court to issue



                                             21

         Case 4:15-cv-00985-FJG Document 40 Filed 07/27/17 Page 21of22
      Case 2:16-cr-20032-JAR Document 752 Filed 04/16/19 Page 7 of 7

                                                                               EXHIBIT-B     "
                                                                               3 OF 3



affirmative relief in his case. Similarly, in.his prose Motion for Summary Judgment,

Poole is asking-for a ruling on his §2255 motion and also on his previously filed motions.

As the Court has now ruled in part on Poole's Amended §2255 Motion, the Court-hereby

DENIES AS MOOT Poole's Pro Se Motion to Vacate (Doc. # 38) and Pro Se Motion for

. Summary· Judgment (Doc. # 39).

                                      IV. · CONCLUSION

       Accordingly, for the reasons-stated above, the Court will hold an evidentiary

hearing on Ground One ..:... Failure to File Notice of Appeal raised in Poole's §2255

·Motion. All other grounds raised in the Amended §2255 motion are hereby DENIED.

An evidentiary hearing will be held in Courtroom ·7c on August 9, 2017 at 1 :00 p.m.

Poole's Pro Se Motion to Terminate Counsel (Doc. # 30) and Pro-Se Motion for.

Discovery (Doc. # 33) are hereby PROVISIONALLY DENIED; Poole's Motion for

Extension of Time to File Reply (Doc. # 35) is GRANTED; Poole's Pro Se Motion to .

Vacate (Doc. # 38) and Pro-Se Motion for Summary Judgment (Doc. # 39) are hereby

DENIED AS MOOT.


Date: July 27. 2017                                    SI FERNANDO J. GAITAN. JR.
Kansas City, Missouri                                  Fernando J .. Gaitan, Jr.
                                                       United States District Judge




        Case 4:15-cv-00985-FJG Document 40 Filed 07/27/17 Page 22 of 22
